FOR PUBLICATION

               JUDICIAL COUNCIL
              OF THE NINTH CIRCUIT


                                               Nos. 16-90034
 IN RE COMPLAINT OF JUDICIAL                        16-90058
 MISCONDUCT
                                                   ORDER


                      Filed July 14, 2016


                            ORDER

THOMAS, Chief Judge:

    Complainant, an attorney in disbarment proceedings, filed
a civil suit against the state’s bar association. She alleges that
two district judges who made rulings in that case should have
recused themselves. This allegation is merits-related and
must be dismissed. See 28 U.S.C. § 352(b)(1)(A)(ii);
Judicial-Conduct Rule 11(c)(1)(B); In re Complaint of
Judicial Misconduct, 579 F.3d 1062, 1064 (9th Cir. Jud.
Council 2009); Implementation of the Judicial Conduct and
Disability Act of 1980: A Report to the Chief Justice 146
(2006). An allegation that a judge presided in a case knowing
he is subject to a material conflict of interest or intending to
favor one party on grounds unrelated to the merits may
present a viable claim of judicial misconduct. See id. But to
state such a claim, a complainant would have to provide
convincing proof that the judge was aware of a material
conflict or was acting with a corrupt motive.
2       IN RE COMPLAINT OF JUDICIAL MISCONDUCT

    The evidence that complainant presents does not suffice.
Complainant claims that the two subject judges are biased in
favor of the bar and have a conflict of interest because they
are members of the state’s bar association, have served on bar
boards or committees, and have taught CLE sessions for the
bar or sat on a CLE panel with one or more of the 50-plus
defendants named in complainant’s suit. Complainant filed
motions to disqualify in the underlying case, raising the same
concerns, and those motions were denied.

    The Code of Conduct for United States Judges, Canon
4(A), provides that “a judge may speak, write, lecture, teach,
and participate in other activities concerning the law,” and
“may participate in and serve as a member, officer, director,
trustee, or nonlegal advisor of a nonprofit organization
devoted to the law.” “As a judicial officer and a person
specially learned in the law, a judge is in a unique position to
contribute to the law…[and] is encouraged to do so, either
independently or through a bar association, judicial
conference, or other organization dedicated to the law.” Code
of Conduct for United States Judges, Commentary to Canon
4; see also Comm. on Codes of Conduct, Advisory Opinion
No. 34 (“a judge may properly serve as an officer or member
of a board, council or committee of a bar association, subject
to the restrictions set forth in Canon 4”). It is not evidence of
misconduct that the subject judges are members of the bar
and have served on bar committees or as CLE panelists.

    Further, complainant offers no evidence to support her
allegation that the judges are biased because they have
personal friendships with the defendants. See In re
Complaint of Judicial Misconduct, 687 F.3d 1188 (9th Cir.
Jud. Council 2012) (“adverse rulings alone do not constitute
proof of bias”). Accordingly, these allegations of misconduct
        IN RE COMPLAINT OF JUDICIAL MISCONDUCT                3

based on bias or conflicts of interest are dismissed for failure
to raise an inference of misconduct. See 28 U.S.C.
§ 352(b)(1)(A)(iii); In re Complaint of Judicial Misconduct,
650 F.3d 1370, 1371 (9th Cir. Jud. Council 2011); Judicial-
Conduct Rule 11(c)(1)(D).

    DISMISSED.